DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-44 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 8369919, 10506982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The Examiner acknowledges applicant’s submission of IDS and terminal disclaimer filed 1/11/2022. 
Applicant’s arguments regarding the IDS and double patenting have been fully considered. The IDS has been considered. The filing of the terminal disclaimer has overcome the double patenting rejections.

Allowable Subject Matter
Claims 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches: Goode, JR. et al. (Goode, US 2005/0027180) teaches a similar system for comparing accuracy to a threshold; Mastrototaro et al. (Mastrototaro, US 2008/0161664) teaches a similar system and method that analyses glucose sensor accuracy, and wherein the accuracy condition controls insulin delivery/instructions; US 6,919,566 teaches similar concepts including a suitability score; US 2006/0258929 teaches similar concepts for predicted accuracy, but the art of record does not teach the claimed features for the same reasons as argued by applicant in parent application 13/899905 remarks on 11/27/2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791